UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 21327 Dreyfus Manager Funds II (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus Manager Funds II DREYFUS BALANCED OPPORTUNITY FUND ABBOTT LABORATORIES Ticker: ABT Security ID: Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R.J. Alpern For For Management Elect Director R.S. Austin For For Management Elect Director W.M. Daley For For Management Elect Director W.J. Farrell For For Management Elect Director H.L. Fuller For For Management Elect Director W.A. Osborn For For Management Elect Director D.A.L. Owen For For Management Elect Director W.A. Reynolds For For Management Elect Director R.S. Roberts For For Management Elect Director S.C. Scott, III For For Management Elect Director W.D. Smithburg For For Management Elect Director G.F. Tilton For For Management Elect Director M.D. White For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Report on Animal Testing Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE BOARD OF For Against Management DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: MARJORIE MAGNER 6 RATIFY AUDITORS For For Management ADOBE SYSTEMS INC. Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 1, 2009 Meeting Type: Annual Record Date: FEB 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert K. Burgess For For Management 2 Elect Director Carol Mills For For Management 3 Elect Director Daniel Rosensweig For For Management 4 Elect Director Robert Sedgewick For For Management 5 Elect Director John E. Warnock For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management ADVANCE AUTO PARTS INC Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John F. Bergstrom For For Management Elect Director John C. Brouillard For For Management Elect Director Darren R. Jackson For For Management Elect Director William S. Oglesby For For Management Elect Director Gilbert T. Ray For For Management Elect Director Carlos A. Saladrigas For For Management Elect Director Francesca M. Spinelli For For Management 2 Ratify Auditors For For Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank M. Clark For For Management 2 Elect Director Betsy Z. Cohen For For Management 3 Elect Director Molly J. Coye, M.D. For For Management 4 Elect Director Roger N. Farah For For Management 5 Elect Director Barbara Hackman Franklin For For Management 6 Elect Director Jeffrey E. Garten For For Management 7 Elect Director Earl G. Graves For For Management 8 Elect Director Gerald Greenwald For For Management 9 Elect Director Ellen M. Hancock For For Management 10 Elect Director Richard J. Harrington For For Management 11 Elect Director Edward J. Ludwig For For Management 12 Elect Director Joseph P. Newhouse For For Management 13 Elect Director Ronald A. Williams For For Management 14 Ratify Auditors For For Management 15 Provide for Cumulative Voting Against For Shareholder 16 Adopt a Policy to Elect a Retired Against Against Shareholder Management Employee AIR PRODUCTS & CHEMICALS, INC. Ticker: APD Security ID: Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mario L. Baeza For For Management Elect Director Edward E. Hagenlocker For For Management Elect Director John E. McGlade For For Management Elect Director Charles H. Noski For For Management 2 Ratify Auditors For For Management AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George H. Conrades For For Management Elect Director Martin M. Coyne II For For Management Elect Director Jill A. Greenthal For For Management Elect Director Geoffrey A. Moore For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ALLIED WASTE INDUSTRIES, INC. Ticker: AW Security ID: Meeting Date: NOV 14, 2008 Meeting Type: Special Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice E. Page For For Management 2 Elect Director J. Thomas Presby For For Management 3 Elect Director Gerald E. Wedren For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management AMERICAN ELECTRIC POWER CO. Ticker: AEP Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director E. R. Brooks For For Management Elect Director Donald M. Carlton For For Management Elect Director Ralph D. Crosby, Jr. For For Management Elect Director Linda A. Goodspeed For For Management Elect Director Thomas E. Hoaglin For For Management Elect Director Lester A. Hudson, Jr. For For Management Elect Director Michael G. Morris For For Management Elect Director Lionel L. Nowell III For For Management Elect Director Richard L. Sandor For For Management Elect Director Kathryn D. Sullivan For For Management Elect Director Sara Martinez Tucker For For Management Elect Director John F. Turner For For Management 2 Eliminate Cumulative Voting and Adopt For For Management Majority Voting for Uncontested Election of Directors 3 Ratify Auditors For For Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Warren D. Knowlton For For Management 2 Elect Director Jeffrey Noddle For For Management 3 Elect Director Robert F. Sharpe, Jr. For For Management 4 Ratify Auditors For For Management AMERISOURCEBERGEN CORP Ticker: ABC Security ID: 03073E105 Meeting Date: FEB 19, 2009 Meeting Type: Annual Record Date: DEC 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard C. Gozon For For Management 2 Elect Director Michael J. Long For For Management 3 Elect Director J. Lawrence Wilson For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote AMGEN, INC. Ticker: AMGN Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois de Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Gilbert S. Omenn For For Management 9 Elect Director Judith C. Pelham For For Management 10 Elect Director J. Paul Reason For For Management 11 Elect Director Leonard D. Schaeffer For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Reduce Supermajority Vote Requirement For For Management 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota ] ANADARKO PETROLEUM CORP. Ticker: APC Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Allison, Jr. For For Management Elect Director Peter J. Fluor For For Management Elect Director John W. Poduska, Sr. For Against Management Elect Director Paula Rosput Reynolds For Against Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity AON CORP. Ticker: AOC Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lester B. Knight For For Management 2 Elect Director Gregory C. Case For For Management 3 Elect Director Fulvio Conti For For Management 4 Elect Director Edgar D. Jannotta For For Management 5 Elect Director Jan Kalff For For Management 6 Elect Director J. Michael Losh For Against Management 7 Elect Director R. Eden Martin For For Management 8 Elect Director Andrew J. McKenna For For Management 9 Elect Director Robert S. Morrison For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director Richard C. Notebaert For For Management 12 Elect Director John W. Rogers, Jr. For For Management 13 Elect Director Gloria Santona For For Management 14 Elect Director Carolyn Y. Woo For For Management 15 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director A.D. Levinson For For Management Elect Director Eric E. Schmidt For For Management Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ARCH CAPITAL GROUP LTD Ticker: ACGL Security ID: G0450A105 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Constantine Iordanou as Director For For Management Elect James J. Meenaghan as Director For For Management Elect John M. Pasquesi as Director For For Management Elect William Beveridge as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Dennis Brand as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Knud Christensen as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Graham B. Collis as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect William J. Cooney as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Elizabeth Fullerton-Rome as For For Management Designated Company Director of Non-U.S. Subsidiaries Elect Rutger H.W. Funnekotter as For For Management Designated Company Director of Non-U.S. Subsidiaries Elect Marc Grandisson as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Michael A. Greene as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect John C.R. Hele as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect David Hipkin as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect W. Preston Hutchings as For For Management Designated Company Director of Non-U.S. Subsidiaries Elect Constantine Iordanou as For For Management Designated Company Director of Non-U.S. Subsidiaries Elect Wolbert H. Kamphuijs as For For Management Designated Company Director of Non-U.S. Subsidiaries Elect Michael H. Kier as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Mark D. Lyons as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Michael Murphy as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Martin J. Nilsen as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Nicolas Papadopoulo as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Michael Quinn as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Maamoun Rajeh as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Paul S. Robotham as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Soren Scheuer as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Budhi Singh as Designated Company For For Management Director of Non-U.S. Subsidiaries Elect Helmut Sohler as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect Robert T. Van Gieson as For For Management Designated Company Director of Non-U.S. Subsidiaries Elect Angus Watson as Designated For For Management Company Director of Non-U.S. Subsidiaries Elect James Weatherstone as Designated For For Management Company Director of Non-U.S. Subsidiaries 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AT&T INC Ticker: T Security ID: 00206R102 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randall L. Stephenson For For Management Elect Director William F. Aldinger III For Against Management Elect Director Gilbert F. Amelio For Against Management Elect Director Reuben V. Anderson For For Management Elect Director James H. Blanchard For Against Management Elect Director August A. Busch III For For Management Elect Director Jaime Chico Pardo For Against Management Elect Director James P. Kelly For For Management Elect Director Jon C. Madonna For For Management Elect Director Lynn M. Martin For For Management Elect Director John B. McCoy For For Management Elect Director Mary S. Metz For For Management Elect Director Joyce M. Roche For For Management Elect Director Laura D Andrea Tyson For For Management Elect Director Patricia P. Upton For Against Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Report on Political Contributions Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Provide for Cumulative Voting Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Exclude Pension Credits ftom Earnings Against For Shareholder Performance Measure BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Adjourn Meeting For For Management BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter E. Boomer For For Management Elect Director James R. Gavin III For For Management Elect Director Peter S. Hellman For For Management Elect Director K. J. Storm For For Management 2 Ratify Auditors For For Management 3 Report on Animal Testing Against Against Shareholder BEST BUY CO., INC. Ticker: BBY Security ID: Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald James For For Management Elect Director Elliot S. Kaplan For For Management Elect Director Sanjay Khosla For For Management Elect Director George L. Mikan III For For Management Elect Director Matthew H. Paull For For Management Elect Director Richard M. Schulze For For Management Elect Director Hatim A. Tyabji For For Management Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Reduce Supermajority Vote Requirement For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Reduce Supermajority Vote Requirement For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Reduce Supermajority Vote Requirement For For Management BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 3, 2009 Meeting Type: Proxy Contest Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) Elect Director Lawrence C. Best For None Management Elect Director Alan B. Glassberg For None Management Elect Director Robert W. Pangia For None Management Elect Director William D. Young For None Management 2 Ratify Auditors For None Management 3 Adopt Majority Voting for Uncontested For None Management Election of Directors 4 Fix Size of Board at 13 and Remove the Against None Shareholder Board's Ability to Change the Size of the Board 5 Reincorporate in Another State [North Against None Shareholder Dakota] # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) Elect Director Alexander J. Denner For For Shareholder Elect Director Richard C. Mulligan For For Shareholder Elect Director Thomas F. Deuel For Withhold Shareholder Elect Director David Sidransky For Withhold Shareholder 2 Fix Size of Board at 13 and Remove the For For Shareholder Board's Ability to Change the Size of the Board 3 Reincorporate in Another State [North For Against Shareholder Dakota] 4 Ratify Auditors For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William S. Demchak For For Management Elect Director Kenneth B. Dunn For For Management Elect Director Laurence D. Fink For For Management Elect Director Robert S. Kapito For For Management Elect Director Brian T. Moynihan For For Management Elect Director Thomas H. O'Brien For For Management 2 Ratify Auditors For For Management BMC SOFTWARE, INC. Ticker: BMC Security ID: Meeting Date: JUL 22, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director B. Garland Cupp For For Management Elect Director Robert E. Beauchamp For For Management Elect Director Jon E. Barfield For For Management Elect Director Gary Bloom For For Management Elect Director Meldon K. Gafner For For Management Elect Director P. Thomas Jenkins For For Management Elect Director Louis J. Lavigne, Jr. For For Management Elect Director Kathleen A. O'Neil For For Management Elect Director Tom C. Tinsley For For Management 2 Ratify Auditors For For Management BOSTON SCIENTIFIC CORP. Ticker: BSX Security ID: 101137107 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Abele For For Management 2 Elect Director Ursula M. Burns For For Management 3 Elect Director Marye Anne Fox For For Management 4 Elect Director Ray J. Groves For For Management 5 Elect Director Kristina M. Johnson For For Management 6 Elect Director Ernest Mario For For Management 7 Elect Director N.J. Nicholas, Jr. For For Management 8 Elect Director Pete M. Nicholas For For Management 9 Elect Director John E. Pepper For For Management 10 Elect Director Uwe E. Reinhardt For For Management 11 Elect Director Warren B. Rudman For For Management 12 Elect Director John E. Sununu For For Management 13 Elect Director James R. Tobin For For Management 14 Ratify Auditors For For Management 15 Other Business For Against Management BROADCOM CORP. Ticker: BRCM Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George L. Farinsky For For Management Elect Director Nancy H. Handel For For Management Elect Director Eddy W. Hartenstein For Withhold Management Elect Director John Major For Withhold Management Elect Director Scott A. McGregor For For Management Elect Director William T. Morrow For For Management Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CAMERON INTERNATIONAL CORP Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Baker Cunningham For Withhold Management Elect Director Sheldon R. Erikson For Withhold Management Elect Director Douglas L. Foshee For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CARNIVAL CORP. Ticker: CCL Security ID: Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor DIRECTOR MICKY ARISON For For Management DIRECTOR A. RICHARD G. CAPEN, JR For For Management DIRECTOR ROBERT H. DICKINSON For For Management DIRECTOR ARNOLD W. DONALD For For Management DIRECTOR PIER LUIGI FOSCHI For For Management DIRECTOR HOWARD S. FRANK For For Management DIRECTOR RICHARD J. GLASIER For For Management DIRECTOR MODESTO A. MAIDIQUE For For Management DIRECTOR SIR JOHN PARKER For For Management DIRECTOR PETER G. RATCLIFFE For For Management DIRECTOR STUART SUBOTNICK For For Management DIRECTOR LAURA WEIL For For Management DIRECTOR RANDALL J. WEISENBURGER For For Management DIRECTOR UZI ZUCKER For For Management 2 TO RE-APPOINT PRICEWATERHOUSECOOPERS For For Management LLP AS INDEPENDENTAUDITORS FOR CARNIVAL PLC. 3 TO AUTHORIZE THE AUDIT COMMITTEE OF For For Management CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS. 4 TO RECEIVE THE UK ACCOUNTS AND REPORTS For For Management OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2008. 5 TO APPROVE THE DIRECTORS REMUNERATION For Against Management REPORT OF CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2008. 6 TO INCREASE THE AMOUNT OF THE For For Management AUTHORIZED BUT UNISSUED SHARE CAPITAL OF CARNIVAL PLC. 7 TO ADOPT THE AMENDED AND RESTATED For For Management ARTICLES OF ASSOCIATION OF CARNIVAL PLC. 8 TO APPROVE CERTAIN AMENDMENTS TO THE For For Management ARTICLES OF ASSOCIATION OF CARNIVAL PLC, TO TAKE EFFECT FROM OCTOBER 1, 9 TO APPROVE THE GIVING OF AUTHORITY FOR For For Management THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC. 10 TO APPROVE THE DISAPPLICATION OF For For Management PRE-EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC. 11 TO APPROVE A GENERAL AUTHORITY FOR For For Management CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. CELANESE CORP. Ticker: CE Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James E. Barlett For For Management Elect Director David F. Hoffmeister For For Management Elect Director Paul H. O'Neill For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan CENTEX CORP. Ticker: CTX Security ID: Meeting Date: JUL 10, 2008 Meeting Type: Annual Record Date: MAY 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Timothy R. Eller For For Management Elect Director James J. Postl For For Management 2 Ratify Auditors For For Management 3 Amend Articles of Incorporation to For For Management Remove Certain Provisions 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Adopt Greenhouse Gas Goals for Products Against Against Shareholder and Operations 8 Declassify the Board of Directors Against For Shareholder CEPHALON, INC. Ticker: CEPH Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank Baldino, Jr., For For Management Ph.D. Elect Director William P. Egan For For Management Elect Director Martyn D. Greenacre For For Management Elect Director Vaughn M. Kailian For For Management Elect Director Kevin E. Moley For For Management Elect Director Charles A. Sanders, M.D. For For Management Elect Director Gail R. Wilensky, Ph.D. For For Management Elect Director Dennis L. Winger For For Management 2 Amend Stock Option Plan For For Management 3 Ratify Auditors For For Management CHARLES SCHWAB CORP., THE Ticker: SCHW Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Nancy H. Bechtle For For Management Elect Director Walter W. Bettinger II For For Management Elect Director C. Preston Butcher For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 4 Amend Corporate Executive Bonus Plan Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. H. Armacost For For Management Elect Director L. F. Deily For For Management Elect Director R. E. Denham For For Management Elect Director R. J. Eaton For For Management Elect Director E. Hernandez For For Management Elect Director F. G. Jenifer For For Management Elect Director S. Nunn For For Management Elect Director D. J. O'Reilly For For Management Elect Director D. B. Rice For For Management Elect Director K. W. Sharer For For Management Elect Director C. R. Shoemate For For Management Elect Director R. D. Sugar For For Management Elect Director C. Ware For For Management Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against Against Shareholder 9 Adopt Human Rights Policy Against Against Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CHUBB CORP., THE Ticker: CB Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Zoe Baird For For Management Elect Director Sheila P. Burke For For Management Elect Director James I. Cash, Jr. For For Management Elect Director Joel J. Cohen For For Management Elect Director John D. Finnegan For For Management Elect Director Klaus J. Mangold For For Management Elect Director Martin G. McGuinn For For Management Elect Director Lawrence M. Small For For Management Elect Director Jess Soderberg For For Management Elect Director Daniel E. Somers For For Management Elect Director Karen Hastie Williams For For Management Elect Director James M. Zimmerman For For Management Elect Director Alfred W. Zollar For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COCA-COLA ENTERPRISES INC. Ticker: CCE Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Calvin Darden For For Management Elect Director Donna A. James For For Management Elect Director Thomas H. Johnson For For Management 2 Ratify Auditors For For Management 3 Submit Severance Agreement to (Change Against For Shareholder in control) to Shareholder Vote 4 Adopt Principles for Health Care Reform Against Against Shareholder COLGATE-PALMOLIVE CO. Ticker: CL Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John T. Cahill For For Management Elect Director Jill K. Conway For For Management Elect Director Ian Cook For For Management Elect Director Ellen M. Hancock For For Management Elect Director David W. Johnson For For Management Elect Director Richard J. Kogan For For Management Elect Director Delano E. Lewis For For Management Elect Director J. Pedro Reinhard For For Management Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation CONAGRA FOODS INC. Ticker: CAG Security ID: Meeting Date: SEP 25, 2008 Meeting Type: Annual Record Date: AUG 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mogens C. Bay For For Management Elect Director Stephen G. Butler For For Management Elect Director Steven F. Goldstone For For Management Elect Director W.G. Jurgensen For For Management Elect Director Ruth Ann Marshall For For Management Elect Director Gary M. Rodkin For For Management Elect Director Andrew J. Schindler For For Management Elect Director Kenneth E. Stinson For For Management 2 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Armitage For For Management Elect Director Richard H. Auchinleck For For Management Elect Director James E. Copeland, Jr. For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Ruth R. Harkin For For Management Elect Director Harold W. McGraw III For For Management Elect Director James J. Mulva For For Management Elect Director Harald J. Norvik For For Management Elect Director William K. Reilly For For Management Elect Director Bobby S. Shackouls For For Management Elect Director Victoria J. Tschinkel For For Management Elect Director Kathryn C. Turner For For Management Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Report on Political Contributions Against Against Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 9 Require Director Nominee Qualifications Against Against Shareholder CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: Meeting Date: JUL 18, 2008 Meeting Type: Annual Record Date: APR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Douglas L. Becker For For Management 3 Elect Director Ann C. Berzin For For Management 4 Elect Director James T. Brady For For Management 5 Elect Director Edward A. Crooke For For Management 6 Elect Director James R. Curtiss For For Management 7 Elect Director Freeman A. Hrabowski, For For Management III 8 Elect Director Nancy Lampton For For Management 9 Elect Director Robert J. Lawless For For Management 10 Elect Director Lynn M. Martin For For Management 11 Elect Director Mayo A. Shattuck, III For For Management 12 Elect Director John L. Skolds For For Management 13 Elect Director Michael D. Sullivan For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For Against Management COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Craig Arnold as Director For For Management 1b Elect Robert H. Brust as Director For For Management 1c Elect John M. Connors, Jr. as Director For For Management 1d Elect Christopher J. Coughlin as For For Management Director 1e Elect Timothy M. Donahue as Director For For Management 1f Elect Kathy J. Herbert as Director For For Management 1g Elect Randall J. Hogan, III as For For Management Director 1h Elect Richard J. Meelia as Director For For Management 1i Elect Dennis H. Reilley as Director For For Management 1j Elect Tadataka Yamada as Director For For Management 1k Elect Joseph A. Zaccagnino as Director For For Management 2 Approve Amended and Restated 2007 Stock For For Management and Incentive Plan 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAY 28, 2009 Meeting Type: Court Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Approve the Creation of Distributable For For Management Reserves of Covidien plc 3 Adjourn Meeting For For Management CVS CAREMARK CORP Ticker: CVS Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edwin M. Banks For For Management Elect Director C. David Brown II For For Management Elect Director David W. Dorman For For Management Elect Director Kristen E. Gibney For For Management Williams Elect Director Marian L. Heard For For Management Elect Director William H. Joyce For For Management Elect Director Jean-Pierre Million For For Management Elect Director Terrence Murray For For Management Elect Director C.A. Lance Piccolo For For Management Elect Director Sheli Z. Rosenberg For For Management Elect Director Thomas M. Ryan For For Management Elect Director Richard J. Swift For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: Meeting Date: SEP 12, 2008 Meeting Type: Annual Record Date: JUL 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leonard L. Berry For For Management Elect Director Odie C. Donald For For Management Elect Director David H. Hughes For For Management Elect Director Charles A Ledsinger, Jr. For For Management Elect Director William M. Lewis, Jr. For For Management Elect Director Connie Mack, III For For Management Elect Director Andrew H. (Drew) Madsen For For Management Elect Director Clarence Otis, Jr. For For Management Elect Director Michael D. Rose For For Management Elect Director Maria A. Sastre For For Management Elect Director Jack A. Smith For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DEAN FOODS COMPANY Ticker: DF Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Janet Hill For For Management Elect Director Hector M. Nevares For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DELTA AIR LINES, INC. Ticker: DAL Security ID: Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard H. Anderson For For Management 2 Elect Director Roy J. Bostock For For Management 3 Elect Director John S. Brinzo For For Management 4 Elect Director Daniel A. Carp For For Management 5 Elect Director John M. Engler For For Management 6 Elect Director Mickey P. Foret For For Management 7 Elect Director David R. Goode For For Management 8 Elect Director Paula Rosput Reynolds For For Management 9 Elect Director Kenneth C. Rogers For For Management 10 Elect Director Rodney E. Slater For For Management 11 Elect Director Douglas M. Steenland For For Management 12 Elect Director Kenneth B. Woodrow For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against Against Shareholder DEVON ENERGY CORP. Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Howard For For Management Elect Director Michael M. Kanovsky For For Management Elect Director J. Todd Mitchell For For Management Elect Director J. Larry Nichols For For Management 2 Elect Director Robert A. Mosbacher, Jr. For For Management 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors DOVER CORPORATION Ticker: DOV Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director D. H. Benson For For Management Elect Director R. W. Cremin For For Management Elect Director T. J. Derosa For For Management Elect Director J-P. M. Ergas For For Management Elect Director P. T. Francis For For Management Elect Directors K. C. Graham For For Management Elect Director J. L. Koley For For Management Elect Director R. A. Livingston For For Management Elect Director R. K. Lochridge For For Management Elect Director B. G. Rethore For For Management Elect Director M. B. Stubbs For For Management Elect Director M. A. Winston For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Report on Climate Change Against Against Shareholder 5 Ratify Auditors For For Management EATON CORPORATION Ticker: ETN Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alexander M. Cutler For For Management Elect Director Arthur E. Johnson For For Management Elect Director Deborah L. McCoy For For Management Elect Director Gary L. Tooker For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director W. Paul Fitzgerald For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Permit Right to Call Special Meeting For For Management 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EMERSON ELECTRIC CO. Ticker: EMR Security ID: Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A.A. Busch III For For Management Elect Director A.F. Golden For For Management Elect Director H. Green For For Management Elect Director W.R. Johnson For For Management Elect Director J.B. Menzer For For Management Elect Director V.R. Loucks, Jr. For For Management 2 Ratify Auditors For For Management ENTERGY CORP. Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Maureen Scannell Bateman For For Management Elect Director W. Frank Blount For For Management Elect Director Gary W. Edwards For For Management Elect Director Alexis M. Herman For For Management Elect Director Donald C. Hintz For For Management Elect Director J. Wayne Leonard For For Management Elect Director Stuart L. Levenick For For Management Elect Director James R. Nichols For For Management Elect Director William A. Percy, II For For Management Elect Director W.J. Tauzin For For Management Elect Director Steven V. Wilkinson For For Management 2 Ratify Auditors For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George A. Alcorn For For Management Elect Director Charles R. Crisp For For Management Elect Director James C. Day For For Management Elect Director Mark G. Papa For For Management Elect Director H. Leighton Steward For For Management Elect Director Donald F. Textor For For Management Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charlene Barshefsky For For Management Elect Director Leonard A. Lauder For For Management Elect Director Ronald S. Lauder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John A. Canning, Jr. For For Management Elect Director M. Walter D'Alessio For For Management Elect Director Bruce DeMars For For Management Elect Director Nelson A. Diaz For For Management Elect Director Rosemarie B. Greco For For Management Elect Director Paul L. Joskow For For Management Elect Director John M. Palms For For Management Elect Director John W. Rogers, Jr. For For Management Elect Director John W. Rowe For For Management Elect Director Stephen D. Steinour For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Report on Global Warming Against Against Shareholder FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: Meeting Date: JAN 15, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark R. Bernstein For For Management Elect Director Pamela L. Davies For For Management Elect Director Sharon Allred Decker For For Management Elect Director Edward C. Dolby For For Management Elect Director Glenn A. Eisenberg For For Management Elect Director Howard R. Levine For For Management Elect Director George R. Mahoney, Jr. For For Management Elect Director James G. Martin For For Management Elect Director Harvey Morgan For For Management Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R105 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank P. Willey For Withhold Management Elect Director Willie D. Davis For Withhold Management 2 Ratify Auditors For For Management FIFTH THIRD BANCORP Ticker: FITB Security ID: Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: DEC 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation and For For Management Amend Code of Regulations 2 Amend Articles of Incorporation to For For Management Revise Express Terms of Series G Preferred Stock 3 Amend Articles of Incorporation and For Against Management Amend Code of Regulations 4 Adjourn Meeting For Against Management FIRST AMERICAN CORP. Ticker: FAF Security ID: 318522307 Meeting Date: DEC 10, 2008 Meeting Type: Annual Record Date: OCT 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George L. Argyros For For Management Elect Director Bruce S. Bennett For For Management Elect Director J. David Chatham For For Management Elect Director Glenn C. Christenson For For Management Elect Director William G. Davis For For Management Elect Director James L. Doti For For Management Elect Director Lewis W. Douglas, Jr. For For Management Elect Director Christopher V. Greetham For For Management Elect Director Parker S. Kennedy For For Management Elect Director Thomas C. O'Brien For For Management Elect Director Frank E. O'Bryan For For Management Elect Director Roslyn B. Payne For For Management Elect Director D. Van Skilling For For Management Elect Director Patrick F. Stone For For Management Elect Director Herbert B. Tasker For For Management Elect Director Virginia M. Ueberroth For For Management Elect Director Mary Lee Widener For For Management 2 Establish Range For Board Size For For Management 3 Ratify Auditors For For Management FIRST HORIZON NATIONAL CORP Ticker: FHN Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark A. Emkes For For Management Elect Director D. Bryan Jordan For For Management Elect Director R. Brad Martin For For Management Elect Director Vicki R. Palmer For For Management Elect Director William B. Sansom For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation FLUOR CORP. Ticker: FLR Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter K. Barker For For Management Elect Director Alan L. Boeckmann For For Management Elect Director Vilma S. Martinez For For Management Elect Director Dean R. O'Hare For For Management 2 Ratify Auditors For For Management FPL GROUP, INC. Ticker: FPL Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sherry S. Barrat For Withhold Management Elect Director Robert M. Beall, II For Withhold Management Elect Director J. Hyatt Brown For For Management Elect Director James L. Camaren For Withhold Management Elect Director J. Brian Ferguson For Withhold Management Elect Director Lewis Hay, III For For Management Elect Director Toni Jennings For Withhold Management Elect Director Oliver D. Kingsley, Jr. For For Management Elect Director Rudy E. Schupp For For Management Elect Director Michael H. Thaman For For Management Elect Director Hansel E. Tookes, II For For Management Elect Director Paul R. Tregurtha For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: Meeting Date: MAR 11, 2009 Meeting Type: Annual Record Date: JAN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel H. Armacost For For Management 2 Elect Director Charles Crocker For For Management 3 Elect Director Joseph R. Hardiman For For Management 4 Elect Director Robert D. Joffe For For Management 5 Elect Director Charles B. Johnson For For Management 6 Elect Director Gregory E. Johnson For For Management 7 Elect Director Rupert H. Johnson, Jr. For For Management 8 Elect Director Thomas H. Kean For For Management 9 Elect Director Chutta Ratnathicam For For Management 10 Elect Director Peter M. Sacerdote For For Management 11 Elect Director Laura Stein For For Management 12 Elect Director Anne M. Tatlock For For Management 13 Ratify Auditors For For Management 14 Amend Executive Incentive Bonus Plan For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Adkerson For For Management Elect Director Robert J. Allison, Jr. For Withhold Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H. Devon Graham, Jr. For Withhold Management Elect Director J. Bennett Johnston For For Management Elect Director Charles C. Krulak For Withhold Management Elect Director Bobby Lee Lackey For Withhold Management Elect Director Jon C. Madonna For For Management Elect Director Dustan E. McCoy For For Management Elect Director Gabrielle K. McDonald For For Management Elect Director James R. Moffett For For Management Elect Director B.M. Rankin, Jr. For For Management Elect Director J. Stapleton Roy For For Management Elect Director Stephen H. Siegele For For Management Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Request Director Nominee Environmental Against Against Shareholder Qualifications GENERAL ELECTRIC CO. Ticker: GE Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James I. Cash, Jr. For For Management Elect Director William M. Castell For For Management Elect Director Ann M. Fudge For For Management Elect Director Susan Hockfield For For Management Elect Director Jeffrey R. Immelt For For Management Elect Director Andrea Jung For For Management Elect Director Alan G. (A.G.) Lafley For For Management Elect Director Robert W. Lane For For Management Elect Director Ralph S. Larsen For For Management Elect Director Rochelle B. Lazarus For For Management Elect Director James J. Mulva For For Management Elect Director Sam Nunn For For Management Elect Director Roger S. Penske For For Management Elect Director Robert J. Swieringa For For Management Elect Director Douglas A. Warner III For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Evaluate the Potential Conversion of Against Against Shareholder the Corporation's Business Units into Four or More Public Corporations and Distribute New Shares 6 Adopt Policy to Cease the Payments of Against Against Shareholder Dividends or Equivalent Payments to Senior Executives for Shares Not Owned 7 Submit Severance Agreement (Change in Against Against Shareholder Control) to shareholder Vote GILEAD SCIENCES, INC. Ticker: GILD Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Berg For For Management Elect Director John F. Cogan For For Management Elect Director Etienne F. Davignon For For Management Elect Director James M. Denny For For Management Elect Director Carla A. Hills For For Management Elect Director John W. Madigan For For Management Elect Director John C. Martin For For Management Elect Director Gordon E. Moore For For Management Elect Director Nicholas G. Moore For For Management Elect Director Richard J. Whitley For For Management Elect Director Gayle E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GLOBAL PAYMENTS, INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 26, 2008 Meeting Type: Annual Record Date: AUG 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul R. Garcia For For Management Elect Director Gerald J. Wilkins For For Management Elect Director Michael W. Trapp For For Management 2 Ratify Auditors For For Management GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director John H. Bryan For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director Stephen Friedman For For Management 6 Elect Director William W. George For For Management 7 Elect Director Rajat K. Gupta For Against Management 8 Elect Director James A. Johnson For For Management 9 Elect Director Lois D. Juliber For For Management 10 Elect Director Lakshmi N. Mittal For For Management 11 Elect Director James J. Schiro For For Management 12 Elect Director Ruth J. Simmons For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Provide for Cumulative Voting Against Against Shareholder 16 Reduce Supermajority Vote Requirement Against For Shareholder 17 Amend By-Laws to Establish Board U.S. Against Against Shareholder Economic Security Committee 18 Report on Political Contributions Against Against Shareholder GOODRICH CORPORATION Ticker: GR Security ID: 382388106 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Diane C. Creel For For Management Elect Director George A. Davidson, Jr. For For Management Elect Director Harris E. DeLoach, Jr. For For Management Elect Director James W. Griffith For For Management Elect Director William R. Holland For For Management Elect Director John P. Jumper For For Management Elect Director Marshall O. Larsen For For Management Elect Director Lloyd W. Newton For For Management Elect Director Douglas E. Olesen For For Management Elect Director Alfred M. Rankin, Jr. For For Management Elect Director A. Thomas Young For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J.B. Hess For For Management Elect Director S.W. Bodman For For Management Elect Director R. Lavizzo-Mourey For For Management Elect Director C.G. Matthews For For Management Elect Director E.H. von Metzsch For For Management 2 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management HOME DEPOT, INC. Ticker: HD Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director David H. Batchelder For For Management 3 Elect Director Francis S. Blake For For Management 4 Elect Director Ari Bousbib For For Management 5 Elect Director Gregory D. Brenneman For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Ratify Auditors For For Management 11 Approve Right to Call Special Meetings For For Management 12 Provide for Cumulative Voting Against Against Shareholder 13 Call Special Meetings Against Against Shareholder 14 Prepare Employment Diversity Report Against Against Shareholder 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Assess Energy Use and Establish Against Against Shareholder Reduction Targets HONEYWELL INTERNATIONAL, INC. Ticker: HON Security ID: Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gordon M. Bethune For Against Management Elect Director Jaime Chico Pardo For For Management Elect Director David M. Cote For For Management Elect Director D. Scott Davis For For Management Elect Director Linnet F. Deily For For Management Elect Director Clive R. Hollick For Against Management Elect Director George Paz For For Management Elect Director Bradley T. Sheares For Against Management Elect Director John R. Stafford For Against Management Elect Director Michael W. Wright For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt Anti Gross-up Policy Against For Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder HOSPIRA, INC. Ticker: HSP Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Christopher B. Begley For For Management Elect Director Barbara L. Bowles For For Management Elect Director Roger W. Hale For For Management Elect Director John C. Staley For For Management Elect Director Heino von Prondzynski For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management ILLINOIS TOOL WORKS INC. Ticker: ITW Security ID: 452308109 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Aldinger For For Management Elect Director Marvin D. Brailsford For For Management Elect Director Susan Crown For For Management Elect Director Don H. Davis, Jr. For For Management Elect Director Robert C. McCormack For For Management Elect Director Robert S. Morrison For For Management Elect Director James A. Skinner For For Management Elect Director Harold B. Smith For For Management Elect Director David B. Speer For For Management Elect Director Pamela B. Strobel For For Management 2 Ratify Auditors For For Management 3 Submit SERP to Shareholder Vote Against For Shareholder INTEL CORPORATION Ticker: INTC Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director John L. Thornton For For Management 10 Elect Director Frank D. Yeary For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Approve Stock Option Exchange Program For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Provide for Cumulative Voting Against Against Shareholder 17 Adopt Policy on Human Rights to Water Against Against Shareholder INTERACTIVE BROKERS GROUP INC. Ticker: IBKR Security ID: 45841N107 Meeting Date: JUL 8, 2008 Meeting Type: Annual Record Date: MAY 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas Peterffy For For Management Elect Director Earl H. Nemser For For Management Elect Director Paul J. Brody For For Management Elect Director Milan Galik For For Management Elect Director Lawrence E. Harris For For Management Elect Director Hans R. Stoll For For Management Elect Director Ivers W. Riley For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. J. P. Belda For For Management Elect Director C. Black For For Management Elect Director W. R. Brody For For Management Elect Director K. I. Chenault For For Management Elect Director M. L. Eskew For For Management Elect Director S. A. Jackson For Against Management Elect Director T. Nishimuro For For Management Elect Director J. W. Owens For For Management Elect Director S. J. Palmisano For For Management Elect Director J. E. Spero For For Management Elect Director S. Taurel For For Management Elect Director L. H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Review Executive Compensation Against For Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JOHNSON CONTROLS, INC. Ticker: JCI Security ID: Meeting Date: JAN 21, 2009 Meeting Type: Annual Record Date: NOV 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis W. Archer For For Management Elect Director Richard Goodman For For Management Elect Director Southwood J. Morcott For For Management 2 Ratify Auditors For For Management 3 Adopt Policy to Obtain Shareholder Against Against Shareholder Approval of Survivor Benefits JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Crandall C. Bowles For For Management Elect Director Stephen B. Burke For For Management Elect Director David M. Cote For For Management Elect Director James S. Crown For For Management Elect Director James Dimon For For Management Elect Director Ellen V. Futter For For Management Elect Director William H. Gray, III For For Management Elect Director Laban P. Jackson, Jr. For For Management Elect Director David C. Novak For For Management Elect Director Lee R. Raymond For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Disclose Prior Government Service Against Against Shareholder 5 Provide for Cumulative Voting Against Against Shareholder 6 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 7 Report on Predatory Lending Policies Against Against Shareholder 8 Amend Key Executive Performance Plan Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder 10 Prepare Carbon Principles Report Against Against Shareholder JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Scott Kriens For For Management Elect Director Stratton Sclavos For For Management Elect Director William R. Stensrud For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management KEYCORP Ticker: KEY Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William G. Bares For Withhold Management Elect Director Carol A. Cartwright For For Management Elect Director Kristen L. Manos For For Management Elect Director Thomas C. Stevens For For Management 2 Require Majority Vote for Election of For For Management Directors 3 Amend Votes Per Share of Existing Stock For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officer's Compensation KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ajay Banga For For Management Elect Director Myra M. Hart For For Management Elect Director Lois D. Juliber For For Management Elect Director Mark D. Ketchum For For Management Elect Director Richard A. Lerner For For Management Elect Director John C. Pope For For Management Elect Director Fredric G. Reynolds For For Management Elect Director Irene B. Rosenfeld For For Management Elect Director Deborah C. Wright For For Management Elect Director Frank G. Zarb For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert B. Millard For For Management Elect Director Arthur L. Simon For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management LIFE TECHNOLOGIES CORP Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald W. Grimm For For Management Elect Director Gregory T. Lucier For For Management Elect Director Per A. Peterson, Ph. D. For For Management Elect Director William S. Shanahan For For Management Elect Director Arnold J. Levine, Ph. D. For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management LOCKHEED MARTIN CORP. Ticker: LMT Security ID: 539830109 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director E. C. "Pete" Aldrige, For Against Management Jr. Elect Director Nolan D. Archibald For Against Management Elect Director David B. Burritt For For Management Elect Director James O. Ellis, Jr. For For Management Elect Director Gwendolyn S. King For For Management Elect Director James M. Loy For For Management Elect Director Douglas H. McCorkindale For Against Management Elect Director Joseph W. Ralston For For Management Elect Director Frank Savage For For Management Elect Director James Schneider For Against Management Elect Director Anne Stevens For Against Management Elect Director Robert J. Stevens For For Management Elect Director James R. Ukropina For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Report on Space-based Weapons Program Against Against Shareholder 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert C. Almon For Withhold Management Elect Director Kit D. Dietz For Withhold Management Elect Director Nigel Travis For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter C. Browning For For Management Elect Director Marshall O. Larsen For For Management Elect Director Stephen F. Page For For Management Elect Director O. Temple Sloan, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Eliminate Supermajority Vote For For Management Requirement 5 Reincorporate in Another State from Against Against Shareholder Delaware to North Dakota 6 Adopt Principles for Health Care Reform Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder MACY'S INC Ticker: M Security ID: 55616P104 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen F. Bollenbach For For Management Elect Director Deirdre P. Connelly For For Management Elect Director Meyer Feldberg For For Management Elect Director Sara Levinson For For Management Elect Director Terry J. Lundgren For For Management Elect Director Joseph Neubauer For For Management Elect Director Joseph A. Pichler For For Management Elect Director Joyce M. Roche For For Management Elect Director Karl M. von der Heyden For For Management Elect Director Craig E. Weatherup For For Management Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Stock Retention/Holding Period Against Against Shareholder MARATHON OIL CORP. Ticker: MRO Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles F. Bolden, Jr. For For Management Elect Director Gregory H. Boyce For For Management Elect Director Clarence P. Cazalot, Jr. For For Management Elect Director David A. Daberko For For Management Elect Director William L. Davis For For Management Elect Director Shirley Ann Jackson For Against Management Elect Director Philip Lader For For Management Elect Director Charles R. Lee For For Management Elect Director Michael E. J. Phelps For For Management Elect Director Dennis H. Reilley For For Management Elect Director Seth E. Schofield For For Management Elect Director John W. Snow For For Management Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws Call Special Meetings Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leslie M. Baker, Jr. For For Management Elect Director Gwendolyn S. King For For Management Elect Director Marc D. Oken For For Management Elect Director David A. Olsen For For Management 2 Ratify Auditors For For Management 3 Reincorporate in Another State from Against Against Shareholder Delaware to North Dakota 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Report on Political Contributions Against Against Shareholder MATTEL, INC. Ticker: MAT Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Dolan For For Management Elect Director Robert A. Eckert For For Management Elect Director Frances D. Fergusson For For Management Elect Director Tully M. Friedman For For Management Elect Director Dominic Ng For For Management Elect Director Vasant M. Prabhu For For Management Elect Director Andrea L. Rich For For Management Elect Director Ronald L. Sargent For For Management Elect Director Dean A. Scarborough For For Management Elect Director Christopher A. Sinclair For For Management Elect Director G. Craig Sullivan For For Management Elect Director Kathy Brittain White For For Management 2 Ratify Auditors For For Management 3 Report on Product Safety and Working Against Against Shareholder Conditions 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings MCAFEE, INC. Ticker: MFE Security ID: Meeting Date: JUL 28, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mr. Thomas E. Darcy For For Management Elect Director Mr. Denis J. O'Leary For For Management Elect Director Mr. Robert W. Pangia For Withhold Management Elect Director Mr. Carl Bass For For Management Elect Director Mr. Jeffrey A. Miller For For Management Elect Director Mr. Anthony Zingale For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management MCDONALD'S CORP. Ticker: MCD Security ID: 580135101 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. McKenna For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Phase out Sales of Eggs from Battery Against Against Shareholder Cage Hens MERCK & CO., INC. Ticker: MRK Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director Rochelle B. Lazarus For For Management 10 Elect Director Carlos E. Represas For For Management 11 Elect Director Thomas E. Shenk For For Management 12 Elect Director Anne M. Tatlock For For Management 13 Elect Director Samuel O. Thier For For Management 14 Elect Director Wendell P. Weeks For For Management 15 Elect Director Peter C. Wendell For For Management 16 Ratify Auditors For For Management 17 Fix Number of Directors For For Management 18 Amend Bylaws Call Special Meetings Against For Shareholder 19 Require Independent Lead Director Against Against Shareholder 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation METLIFE, INC Ticker: MET Security ID: 59156R108 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Robert Henrikson For For Management Elect Director John M. Keane For For Management Elect Director Catherine R. Kinney For For Management Elect Director Hugh B. Price For For Management Elect Director Kenton J. Sicchitano For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder MOLSON COORS BREWING CO Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John E. Cleghorn For For Management Elect Director Charles M. Herington For Withhold Management Elect Director David P. O'Brien For For Management MOODY'S CORPORATION Ticker: MCO Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ewald Kist For For Management Elect Director Henry A. McKinnell, Jr. For For Management Elect Director John K. Wulff For For Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder 4 Stock Retention/Holding Period Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roy J. Bostock For For Management Elect Director Erskine B. Bowles For Against Management Elect Director Howard J. Davies For For Management Elect Director Nobuyuki Hirano For For Management Elect Director C. Robert Kidder For Against Management Elect Director John J. Mack For For Management Elect Director Donald T. Nicolaisen For Against Management Elect Director Charles H. Noski For For Management Elect Director Hutham S. Olayan For For Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Griffith Sexton For For Management Elect Director Laura D. Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Require Independent Board Chairman Against Against Shareholder MOSAIC CO Ticker: MOS Security ID: 61945A107 Meeting Date: OCT 9, 2008 Meeting Type: Annual Record Date: AUG 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David B. Mathis For For Management Elect Director James L. Popowich For For Management Elect Director James T. Prokopanko For For Management Elect Director Steven M. Seibert For For Management 2 Ratify Auditors For For Management MOTOROLA, INC. Ticker: MOT Security ID: 620076109 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G. Brown For For Management Elect Director D. Dorman For For Management Elect Director W. Hambrecht For Against Management Elect Director S. Jha For For Management Elect Director J. Lewent For Against Management Elect Director K. Meister For For Management Elect Director T. Meredith For For Management Elect Director S. Scott III For Against Management Elect Director R. Sommer For For Management Elect Director J. Stengel For Against Management Elect Director A. Vinciquerra For For Management Elect Director D. Warner III For For Management Elect Director J. White For For Management 2 Adjust Par Value of Common Stock For For Management 3 Approve Repricing of Options For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Ratify Auditors For For Management 7 Provide for Cumulative Voting Against Against Shareholder 8 Amend Bylaws Call Special Meetings Against For Shareholder 9 Amend Human Rights Policies Against Against Shareholder NATIONAL CITY CORP. Ticker: NCC Security ID: Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Merrill A. Miller, Jr. For For Management Elect Director Greg L. Armstrong For For Management Elect Director David D. Harrison For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management NEWFIELD EXPLORATION CO. Ticker: NFX Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David A. Trice For For Management 2 Elect Director Lee K. Boothby For For Management 3 Elect Director Philip J. Burguieres For Against Management 4 Elect Director Pamela J. Gardner For For Management 5 Elect Director Dennis R. Hendrix For Against Management 6 Elect Director John Randolph Kemp III For Against Management 7 Elect Director J. Michael Lacey For Against Management 8 Elect Director Joseph H. Netherland For Against Management 9 Elect Director Howard H. Newman For For Management 10 Elect Director Thomas G. Ricks For For Management 11 Elect Director Juanita F. Romans For For Management 12 Elect Director C. E. (Chuck) Shultz For Against Management 13 Elect Director J. Terry Strange For For Management 14 Approve Omnibus Stock Plan For For Management 15 Approve Non-Employee Director For For Management Restricted Stock Plan 16 Ratify Auditors For For Management NEWMONT MINING CORP. Ticker: NEM Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Glen A. Barton For For Management Elect Director Vincent A. Calarco For For Management Elect Director Joseph A. Carrabba For For Management Elect Director Noreen Doyle For For Management Elect Director Veronica M. Hagen For For Management Elect Director Michael S. Hamson For For Management Elect Director Robert J. Miller For For Management Elect Director Richard T. O'Brien For For Management Elect Director John B. Prescott For For Management Elect Director Donald C. Roth For For Management Elect Director James V. Taranik For For Management Elect Director Simon Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 4 Require a Majority Vote for the Against For Shareholder Election of Directors NOKIA CORP. Ticker: NOK Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder None None Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting None None Management 5 Prepare and Approve List of None None Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports; Receive CEO's Review 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at 11 For For Management Reelect Georg Ehrnrooth as Director For For Management Reelect Lalita D. Gupte as Director For For Management Reelect Bengt Holmstrom as Director For For Management Reelect Henning Kagermann as Director For For Management Reelect Olli-Pekka Kallasvuo as For For Management Director Reelect Per Karlsson as Director For For Management Reelect Jorma Ollila as Director For For Management Reelect Marjorie Scardino as Director For For Management Reelect Risto Siilasmaa as Director For For Management 12.10 Reelect Keijo Suila as Directors as For For Management Director 12.11 Elect Isabel Marey-Semper as New For For Management Director 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Authorize Repurchase of up to 360 For For Management Million Nokia Shares 16 Close Meeting None None Management 17 MARK THE FOR BOX IF YOU WISH TO None Against Management INSTRUCT THE DEPOSITARY TO GIVE A PROXY TO LEENA SIIRALA OR ESA NIINIMAKI, BOTH LEGALCOUNSELS OF NOKIA CORPORATION, TO VOTE, IN THEIR DISCRETION, ONYOUR BEHALF ONLY UPON ITEM 17. NORTHERN TRUST CORP. Ticker: NTRS Security ID: 665859104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Linda Walker Bynoe For For Management Elect Director Nicholas D. Chabraja For Withhold Management Elect Director Susan Crown For Withhold Management Elect Director Dipak C. Jain For For Management Elect Director Arthur L. Kelly For For Management Elect Director Robert C. McCormack For For Management Elect Director Edward J. Mooney For Withhold Management Elect Director William A. Osborn For For Management Elect Director John W. Rowe For For Management Elect Director Harold B. Smith For For Management Elect Director William D. Smithburg For Withhold Management Elect Director Enrique J. Sosa For For Management Elect Director Charles A. Tribbett III For Withhold Management Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation NOVARTIS AG Ticker: NVS Security ID: 66987V109 Meeting Date: FEB 24, 2009 Meeting Type: Annual Record Date: JAN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2 per Share 4 Approve CHF 3 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares Amend Articles Re: Require Annual Against For Shareholder Advisory Vote on Remuneration Report, incl. Disclosure of Compensation Amount Paid to Board of Directors and Executive Management Amend Corporate Purpose Re: For For Management Sustainability Amend Articles Re: Auditors For For Management Retirement of Peter Burckhardt and None None Management William George as Directors (Non-Voting) 6.2.1 Reelect Srikant Datar as Director For For Management 6.2.2 Reelect Andreas von Planta as Director For For Management 6.2.3 Reelect Wendelin Wiedeking as Director For For Management 6.2.4 Reelect Rolf Zinkernagel as Director For For Management Elect William Brody as Director For For Management 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors NVR, INC. Ticker: NVR Security ID: 62944T105 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy M. Donahue For For Management Elect Director William A. Moran For For Management Elect Director Alfred E. Festa For For Management Elect Director W. Grady Rosier For For Management 2 Ratify Auditors For For Management 3 Stock Retention/Holding Period Against Against Shareholder O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles H. O'Reilly, Jr For For Management Elect Director John Murphy For For Management Elect Director Ronald Rashkow For For Management 2 Ratify Auditors For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management OCCIDENTAL PETROLEUM CORP. Ticker: OXY Security ID: Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Spencer Abraham For Against Management Elect Director Ronald W. Burkle For Against Management Elect Director John S. Chalsty For Against Management Elect Director Edward P. Djerejian For Against Management Elect Director John E. Feick For Against Management Elect Director Ray R. Irani For Against Management Elect Director Irvin W. Maloney For Against Management Elect Director Avedick B. Poladian For Against Management Elect Director Rodolfo Segovia For Against Management Elect Director Aziz D. Syriani For Against Management Elect Director Rosemary Tomich For Against Management Elect Director Walter L. Weisman For Against Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For Against Management 4 Report on Host Country Social and Against Against Shareholder Environmental Laws OFFICEMAX INCORPORATED Ticker: OMX Security ID: 67622P101 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dorrit J. Bern For For Management 2 Elect Director Warren F. Bryant For For Management 3 Elect Director Joseph M. DePinto For For Management 4 Elect Director Sam K. Duncan For For Management 5 Elect Director Rakesh Gangwal For For Management 6 Elect Director Francesca Ruiz de For For Management Luzuriaga 7 Elect Director William J. Montgoris For For Management 8 Elect Director David M. Szymanski For For Management 9 Ratify Auditors For For Management OMNICOM GROUP INC. Ticker: OMC Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John D. Wren For For Management Elect Director Bruce Crawford For For Management Elect Director Alan R. Batkin For Withhold Management Elect Director Robert Charles Clark For For Management Elect Director Leonard S. Coleman, Jr. For Withhold Management Elect Director Errol M. Cook For For Management Elect Director Susan S. Denison For Withhold Management Elect Director Michael A. Henning For Withhold Management Elect Director John R. Murphy For For Management Elect Director John R. Purcell For For Management Elect Director Linda Johnson Rice For Withhold Management Elect Director Gary L. Roubos For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 10, 2008 Meeting Type: Annual Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey O. Henley For For Management Elect Director Lawrence J. Ellison For For Management Elect Director Donald L. Lucas For For Management Elect Director Michael J. Boskin For For Management Elect Director Jack F. Kemp For For Management Elect Director Jeffrey S. Berg For Withhold Management Elect Director Safra A. Catz For For Management Elect Director Hector Garcia-Molina For Withhold Management Elect Director H. Raymond Bingham For For Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Naomi O. Seligman For Withhold Management Elect Director George H. Conrades For For Management Elect Director Bruce R. Chizen For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PACCAR INC. Ticker: PCAR Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark C. Pigott For For Management Elect Director William G. Reed, Jr. For For Management Elect Director Warren R. Staley For For Management Elect Director Charles R. Williamson For For Management 2 Declassify the Board of Directors Against For Shareholder 3 Require a Majority Vote for the Against For Shareholder Election of Directors PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Cheryl K. Beebe For For Management Elect Director Henry F. Frigon For For Management Elect Director Hasan Jameel For For Management Elect Director Samuel M. Mencoff For Withhold Management Elect Director Roger B. Porter For Withhold Management Elect Director Paul T. Stecko For For Management Elect Director James D. Woodrum For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PARTNERRE LTD (FRM. PARTNERRE HOLDINGS LTD. ) Ticker: PRE Security ID: G6852T105 Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Jan H. Holsboer as Director For For Management Elect Kevin M. Twomey as Director For For Management 2 Approve Deloitte & Touche as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Approve 2009 Employee Share Plan For For Management 4 Amend Non-Employee Director Share Plan For For Management 5 Approve Term Extension of Swiss Share For For Management Purchase Plan 6A Approve Elimination of Supermajority For For Management Vote Requirement 6B Amend Bylaws Re: Advance Notice For For Management Provisions 6C Amend Bylaws Re: Limitations on For For Management Ownership and Voting 6D Amend Bylaws Re: Idemnification For For Management Provisions 6E Amend Bylaws Re: Election, For Against Management Disqualification and Removal of Director Provisions 6F Amend Bylaws Re: Other Changes For For Management PEPSICO, INC. Ticker: PEP Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D.Vasella For For Management 13 Elect Director M.D. White For For Management 14 Ratify Auditors For For Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Recycling Against Against Shareholder 17 Report on Genetically Engineered Against Against Shareholder Products 18 Report on Charitable Contributions Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PFIZER INC. Ticker: PFE Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis A. Ausiello For For Management Elect Director Michael S. Brown For For Management Elect Director M. Anthony Burns For For Management Elect Director Robert N. Burt For For Management Elect Director W. Don Cornwell For For Management Elect Director William H. Gray, III For For Management Elect Director Constance J. Horner For For Management Elect Director James M. Kilts For For Management Elect Director Jeffrey B. Kindler For For Management Elect Director George A. Lorch For For Management Elect Director Dana G. Mead For For Management Elect Director Suzanne Nora Johnson For For Management Elect Director Stephen W. Sanger For For Management Elect Director William C. Steere, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Limit/Prohibit Executive Stock-Based Against Against Shareholder Awards 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Provide for Cumulative Voting Against Against Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder PG&E CORP. Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director C. Lee Cox For For Management 3 Elect Director Peter A. Darbee For For Management 4 Elect Director Maryellen C. Herringer For For Management 5 Elect Director Roger H. Kimmel For For Management 6 Elect Director Richard A. Meserve For For Management 7 Elect Director Forrest E. Miller For For Management 8 Elect Director Barbara L. Rambo For For Management 9 Elect Director Barry Lawson Williams For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 12 Reincorporate in Another State Against Against Shareholder [California to North Dakota ] PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harold Brown For For Management Elect Director Mathis Cabiallavetta For For Management Elect Director Louis C. Camilleri For For Management Elect Director J. Dudley Fishburn For For Management Elect Director Graham Mackay For For Management Elect Director Sergio Marchionne For For Management Elect Director Lucio A. Noto For For Management Elect Director Carlos Slim Helu For For Management Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Adjourn Meeting For For Management PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard O. Berndt For For Management Elect Director Charles E. Bunch For Against Management Elect Director Paul W. Chellgren For Against Management Elect Director Robert N. Clay For For Management Elect Director Kay Coles James For Against Management Elect Director Richard B. Kelson For Against Management Elect Director Bruce C. Lindsay For For Management Elect Director Anthony A. Massaro For For Management Elect Director Jane G. Pepper For For Management Elect Director James E. Rohr For For Management Elect Director Donald J. Shepard For For Management Elect Director Lorene K. Steffes For For Management Elect Director Dennis F. Strigl For Against Management Elect Director Stephen G. Thieke For For Management Elect Director Thomas J. Usher For Against Management Elect Director George H. Walls, Jr. For For Management Elect Director Helge H. Wehmeier For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder QUALCOMM INC Ticker: QCOM Security ID: Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Marc I. Stern For For Management Elect Director Brent Scowcroft For For Management 2 Ratify Auditors For For Management QUESTAR CORP. Ticker: STR Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Keith O. Rattie For For Management Elect Director Harris H. Simmons For For Management Elect Director M. W. Scoggins For For Management Elect Director James A. Harmon For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend Director/Officer Liability and For For Management Indemnification 5 Increase Authorized Common Stock For For Management 6 Eliminate a Provision Imposing Limits For For Management on Issuance of Preferred Stock 7 Amend Executive Incentive Bonus Plan For For Management 8 Require a Majority Vote for the None For Shareholder Election of Directors 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation RAYTHEON CO. Ticker: RTN Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Frederic M. Poses For For Management 4 Elect Director Michael C. Ruettgers For For Management 5 Elect Director Ronald L. Skates For For Management 6 Elect Director William R. Spivey For For Management 7 Elect Director Linda G. Stuntz For For Management 8 Elect Director William H. Swanson For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Provide for Cumulative Voting Against Against Shareholder 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Submit SERP to Shareholder Vote Against For Shareholder RENAISSANCERE HOLDINGS LTD. Ticker: RNR Security ID: G7496G103 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Thomas A. Cooper as Director For For Management Elect Neill A. Currie as Director For For Management Elect W. James MacGinnitie as Director For For Management 2 Appoint the Firm of Ernst & Young, Ltd For For Management to Serve as Auditors for the 2009 Fiscal Year Until the 2010 AGM and Authorize Board to Fix Their Remuneration RENT-A-CENTER, INC. Ticker: RCII Security ID: 76009N100 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Gade For For Management 2 Elect Director J.V. Lentell For For Management 3 Ratify Auditors For For Management RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 15, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect James Balsillie, Mike Lazaridis, For For Management James Estill, David Kerr, Roger Martin, John Richardson, Barbara Stymiest and John Wetmore as Directors 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ROSS STORES, INC. Ticker: ROST Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael Balmuth For For Management Elect Director K. Gunnar Bjorklund For For Management Elect Director Sharon D. Garrett For For Management 2 Ratify Auditors For For Management SCHERING-PLOUGH CORP. Ticker: SGP Security ID: Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. Colligan For For Management Elect Director Fred Hassan For For Management Elect Director C. Robert Kidder For For Management Elect Director Eugene R. McGrath For For Management Elect Director Antonio M. Perez For For Management Elect Director Patricia F. Russo For For Management Elect Director Jack L. Stahl For For Management Elect Director Craig B. Thompson For For Management Elect Director Kathryn C. Turner For For Management Elect Director Robert F.W. van Oordt For For Management Elect Director Arthur F. Weinbach For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James G. Brocksmith Jr. For For Management 2 Elect Director Richard A. Collato For For Management 3 Elect Director Donald E. Felsinger For For Management 4 Elect Director Wilford D. Godbold Jr. For For Management 5 Elect Director William D. Jones For For Management 6 Elect Director Richard G. Newman For For Management 7 Elect Director William G. Ouchi For For Management 8 Elect Director Carlos Ruiz Sacristan For For Management 9 Elect Director William C. Rusnack For For Management 10 Elect Director William P. Rutledge For For Management 11 Elect Director Lynn Schenk For For Management 12 Elect Director Neal E. Schmale For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Reincorporate in Another State Against Against Shareholder [California to North Dakota] SMITHFIELD FOODS, INC. Ticker: SFD Security ID: Meeting Date: AUG 27, 2008 Meeting Type: Annual Record Date: JUL 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Burrus, Jr. For Did Not Vote Management Elect Director Hon. Carol T. Crawford For Did Not Vote Management Elect Director David C. Nelson For Did Not Vote Management Elect Director Gaoning Ning For Did Not Vote Management Elect Director Frank S. Royal, M.D. For Did Not Vote Management 2 Approve Omnibus Stock Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Brown For For Management Elect Director Daniel J. Starks For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management TD AMERITRADE HOLDING CORP. Ticker: AMTD Security ID: 87236Y108 Meeting Date: FEB 18, 2009 Meeting Type: Annual Record Date: DEC 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Edmund Clark For Withhold Management Elect Director Mark L. Mitchell For Withhold Management Elect Director Joseph H. Moglia For For Management Elect Director Thomas S. Ricketts For For Management Elect Director Fredric J. Tomczyk For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: MAY 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend For For Management Elect Phillip Frost as Director For For Management Elect Roger Abravanel as Director For For Management Elect Elon Kohlberg as Director For For Management Elect Yitzhak Peterburg as Director For For Management Elect Erez Vigodman as Director For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration TEXTRON INC. Ticker: TXT Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lewis B. Campbell For For Management Elect Director Lawrence K. Fish For For Management Elect Director Joe T. Ford For For Management 2 Ratify Auditors For For Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carole Black For For Management 2 Elect Director Glenn A. Britt For For Management 3 Elect Director Thomas H. Castro For For Management 4 Elect Director David C. Chang For For Management 5 Elect Director James E. Copeland, Jr. For For Management 6 Elect Director Peter R. Haje For For Management 7 Elect Director Donna A. James For For Management 8 Elect Director Don Logan For For Management 9 Elect Director N.J. Nicholas, Jr. For For Management 10 Elect Director Wayne H. Pace For For Management 11 Elect Director Edward D. Shirley For For Management 12 Elect Director John E. Sununu For For Management 13 Ratify Auditors For For Management TIME WARNER INC Ticker: TWX Security ID: 887317105 Meeting Date: JAN 16, 2009 Meeting Type: Special Record Date: NOV 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management TIME WARNER INC Ticker: TWX Security ID: 887317303 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert M. Allison, Jr. For For Management Elect Director James L. Barksdale For For Management Elect Director Jeffrey L. Bewkes For For Management Elect Director Stephen F. Bollenbach For For Management Elect Director Frank J. Caufield For Against Management Elect Director Robert C. Clark For For Management Elect Director Mathias Dopfner For Against Management Elect Director Jessica P. Einhorn For For Management Elect Director Michael A. Miles For Against Management Elect Director Kenneth J. Novack For For Management Elect Director Deborah C. Wright For Against Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TOLL BROTHERS, INC. Ticker: TOL Security ID: Meeting Date: MAR 11, 2009 Meeting Type: Annual Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert S. Blank For For Management Elect Director Roger S. Hillas For For Management Elect Director Stephen A. Novick For For Management Elect Director Paul E. Shapiro For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Require Independent Board Chairman Against Against Shareholder TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan L. Beller For For Management Elect Director John H. Dasburg For For Management Elect Director Janet M. Dolan For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Jay S. Fishman For For Management Elect Director Lawrence G. Graev For For Management Elect Director Patricia L. Higgins For For Management Elect Director Thomas R. Hodgson For For Management Elect Director Cleve L. Killingsworth, For For Management Jr. Elect Director Robert I. Lipp For For Management Elect Director Blythe J. McGarvie For For Management Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Report on Political Contributions Against Against Shareholder TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 12, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Edward D. Breen as Director For For Management Elect Timothy M. Donahue as Director For For Management Elect Brian Duperreault as Director For For Management Elect Bruce S. Gordon as Director For For Management Elect Rajiv Gupta as Director For For Management Elect John A. Krol as Director For For Management Elect Brendan R. O' Neil as Director For For Management Elect William S. Stavropoulos as For For Management Director Elect Sandra Wijnberg as Director For For Management Elect Jerome B. York as Director For For Management Elect David Yost as Director For For Management 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 3 Amend 2004 Stock and Incentive Plan For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 12, 2009 Meeting Type: Special Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change of Domicile For For Management 2 Increase Authorized Capital For For Management 3 Change Company Name to Tyco For For Management International Ltd. 4 Amend Corporate Purpose For For Management 5 Adopt New Articles of Association For For Management 6 Confirmation of Swiss Law as the For For Management Authoritative Governing Legislation 7 Approve Schaffhausen, Switzerland as For For Management Our Principal Place of Business 8 Appoint PriceWaterhouseCoopers AG, For For Management Zurich as Special Auditor 9 Ratify Deloitte AG as Auditors For For Management 10 Approve Dividends in the Form of a For For Management Capital Reduction 11 Adjourn Meeting For For Management UNION PACIFIC CORP. Ticker: UNP Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew H. Card, Jr. For For Management Elect Director Erroll B. Davis, Jr. For For Management Elect Director Thomas J. Donohue For For Management Elect Director Archie W. Dunham For For Management Elect Director Judith Richards Hope For For Management Elect Director Charles C. Krulak For For Management Elect Director Michael R. McCarthy For For Management Elect Director Michael W. McConnell For For Management Elect Director Thomas F. McLarty III For For Management Elect Director Steven R. Rogel For For Management Elect Director Jose H. Villarreal For For Management Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Douglas W. Leatherdale For For Management 7 Elect Director Glenn M. Renwick For For Management 8 Elect Director Kenneth I. Shine, M.D. For For Management 9 Elect Director Gail R. Wilensky, Ph.D. For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VALERO ENERGY CORP. Ticker: VLO Security ID: 91913Y100 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jerry D. Choate For Against Management Elect Director William R. Klesse For Against Management Elect Director Donald L. Nickles For Against Management Elect Director Susan Kaufman Purcell For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Disclose Information on Compensation Against Against Shareholder Consultant 6 Report on Political Contributions Against Against Shareholder VERTEX PHARMACEUTICALS INC. Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger W. Brimblecombe For For Management Elect Director Bruce I. Sachs For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: OCT 14, 2008 Meeting Type: Special Record Date: AUG 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation to For For Management Declassify the Board of Directors and Eliminate Certain Provisions VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: DEC 16, 2008 Meeting Type: Special Record Date: NOV 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Hani Al-Qadi For For Management Elect Director Charles T. Doyle For For Management Elect Director Peter Hawkins For For Management Elect Director David I. McKay For For Management Elect Director Charles W. Scharf For For Management Elect Director Segismundo For For Management Schulin-Zeuthen Elect Director Thomas J. Campbell For For Management Elect Director Gary P. Coughlan For For Management Elect Director Mary B. Cranston For For Management Elect Director Francisco Javier For For Management Fernandez-Carbajal Elect Director Suzanne Nora Johnson For For Management Elect Director Joseph. W. Saunders For For Management 3 Ratify Auditors For For Management WACHOVIA CORP. Ticker: WB Security ID: Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Allen I. Questrom For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 18 Pay For Superior Performance Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 22 Stock Retention/Holding Period Against Against Shareholder WALT DISNEY COMPANY, THE Ticker: DIS Security ID: Meeting Date: MAR 10, 2009 Meeting Type: Annual Record Date: JAN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper , Jr. For For Management 12 Elect Director Orin C. Smith For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Political Contributions Against Against Shareholder 17 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WASTE MANAGEMENT, INC. Ticker: WMI Security ID: 94106L109 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Pastora San Juan For For Management Cafferty Elect Director Frank M. Clark, Jr. For For Management Elect Director Patrick W. Gross For For Management Elect Director John C. Pope For For Management Elect Director W. Robert Reum For For Management Elect Director Steven G. Rothmeier For For Management Elect Director David P. Steiner For For Management Elect Director Thomas H. Weidemeyer For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Omnibus Stock Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lenox D. Baker, Jr., For For Management M.D. 2 Elect Director Susan B. Bayh For For Management 3 Elect Director Larry C. Glasscock For For Management 4 Elect Director Julie A. Hill For For Management 5 Elect Director Ramiro G. Peru For For Management 6 Ratify Auditors For For Management 7 Approve Omnibus Stock Plan For For Management 8 Amend Qualified Employee Stock Purchase For For Management Plan 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WELLS FARGO AND COMPANY Ticker: WFC Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker II For For Management 2 Elect Director John S. Chen For Against Management 3 Elect Director Lloyd H. Dean For For Management 4 Elect Director Susan E. Engel For Against Management 5 Elect Director Enrique Hernandez, Jr. For For Management 6 Elect Director Donald M. James For Against Management 7 Elect Director Robert L. Joss For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Richard D. McCormick For Against Management 10 Elect Director Mackey J. McDonald For Against Management 11 Elect Director Cynthia H. Milligan For For Management 12 Elect Director Nicholas G. Moore For For Management 13 Elect Director Philip J. Quigley For For Management 14 Elect Director Donald B. Rice For Against Management 15 Elect Director Judith M. Runstad For For Management 16 Elect Director Stephen W. Sanger For Against Management 17 Elect Director Robert K. Steel For For Management 18 Elect Director John G. Stumpf For For Management 19 Elect Director Susan G. Swenson For For Management 20 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 21 Ratify Auditors For For Management 22 Amend Omnibus Stock Plan For Against Management 23 Require Independent Board Chairman Against Against Shareholder 24 Report on Political Contributions Against Against Shareholder WILLIAMS COMPANIES, INC., THE Ticker: WMB Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Irl F. Engelhardt For For Management Elect Director William E. Green For For Management Elect Director W. R. Howell For For Management Elect Director George A. Lorch For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder XTO ENERGY INC Ticker: XTO Security ID: 98385X106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management Elect Director Phillip R. Kevil For For Management Elect Director Herbert D. Simons For Against Management Elect Director Vaughn O. Vennerberg II For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
